Citation Nr: 0312755	
Decision Date: 06/13/03    Archive Date: 06/16/03	

DOCKET NO.  00-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of excision 
of a left ear cyst. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefit sought on appeal.  The veteran, who had 
active service from April 1984 to November 1988, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  A cyst behind the left ear was surgically removed on two 
occasions during service and the veteran currently has a 
residual scar from those procedures. 


CONCLUSION OF LAW

A residual scar from excision of a left ear cyst was incurred 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter from the 
RO to the veteran dated in February 2002 specifically 
informed the veteran of the provisions of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are VA outpatient treatment records.  In 
addition, the veteran has been afforded a VA examination in 
connection with his current claim.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Accordingly, the case is ready for appellate review. 

The veteran contends that service connection is warranted for 
a left ear cyst.  He relates that he had cysts behind his 
left ear removed during service on two occasions.  Applicable 
law provides that service connection will be granted if it is 
shown that a veteran suffers from a disability resulting from 
an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(b).  Generally to prove service connection the record 
must contain, (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service medical records show that the veteran had a cyst from 
behind his left ear removed on two occasions during service.  
Specifically, service medical records document surgical 
procedures to remove a cyst behind the left ear in September 
1984 and in March 1988.  On both occasions the wound was 
closed with sutures.  Medical records dated following 
separation from service do not appear to reflect any 
additional treatment for a cyst behind the left ear.  A VA 
examination performed in April 2001 disclosed the presence of 
a 1-centimeter well-healed scar behind the left ear where a 
cyst was removed.  There was no evidence of a residual cyst.  
The pertinent impression following the examination was 
previous removal of cyst behind the left ear without 
residual.  

Based on this evidence, the Board finds that service 
connection for residuals of an excision of a left ear cyst is 
warranted.  The evidence clearly documents an inservice 
incurrence consisting of surgical removal of a left ear cyst 
on two occasions.  While the veteran clearly has no residual 
cyst, or apparently any residual disability attributable to 
that cyst removal, since the diagnosis following the April 
2001 VA examination indicated that the removal of the cyst 
behind the left ear was "without residual," there clearly was 
a residual of the surgical procedures performed during 
service.  Specifically, there was a 1-centimeter scar behind 
the left ear.  As such, the Board finds that there is 
evidence of a current disability.  Lastly, the diagnosis 
following the April 2001 examination clearly provides a nexus 
between the scar and the surgical procedure performed during 
service.  Accordingly, service connection for residuals of an 
excision of a left ear cyst is established. 


ORDER

Service connection for scar, residual of an excision of a 
left ear cyst is granted.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

